Citation Nr: 1102524	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a lumbar disorder to 
include degenerative disc disease, L2 and L3 transverse process 
fracture, spinal stenosis and lumbar radiculopathy.

3.  Entitlement to service connection for a cervical disorder to 
include C7 fracture, spinal stenosis and cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

In an August 2009 written statement, the Veteran withdrew from 
appellate consideration the issues of entitlement to service 
connection for a lumbar disorder of the L2-L3 and a cervical 
disorder to include C7 fracture.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met concerning the issues of entitlement to 
service connection for a lumbar disorder of the L2-L3, and a 
cervical disorder to include C7 fracture.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).

In an August 2009 written statement, the Veteran withdrew from 
appeal the issues of entitlement to service connection for a 
lumbar disorder of the L2-L3 and a cervical disorder, C7.  He 
indicated that the issue should have been "lumbar spine L4-L5 
which still needs to be rated."  In October 2009, the RO issued 
a decision in which it denied service connection for L4-L5 lumbar 
spine condition.  Following the submission of additional 
evidence, in July 2010, the RO confirmed and continued the denial 
of that claim.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the noted issues and the 
appeal is dismissed insofar as those issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to 
service connection for a lumbar disorder manifested by 
degenerative disc disease, L2 and L3 transverse process fracture, 
spinal stenosis and lumbar radiculopathy and a cervical disorder 
to include C7 fracture, spinal stenosis and cervical 
radiculopathy.


REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the remaining 
issue on appeal.  

The Board observes that the Veteran was not provided with a VA 
examination or opinion with respect to his service connection 
claim for a bilateral knee disorder.  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  39 C.F.R. § 
3.159(c)(4) (2010); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

With respect to the Veteran's left knee, post-service treatment 
records reveal that the Veteran has a current diagnosis of 
degenerative joint disease of the knees.  A March 2008 private 
treatment record also provides a diagnosis of tear of the 
posterior one-third lateral meniscus of the left knee with 
chondromalacia of the patella and lateral femoral condyle.  The 
Veteran's service entrance examination dated in December 1972 
documented that the Veteran's left knee was evaluated as 
abnormal.  The physician noted that the Veteran's left knee 
underwent a medical meniscectomy in February 1972 and he was 
diagnosed with mild chondromalacia of the left patella.  
Nonetheless, it was determined that the Veteran was fit for duty.  
The service treatment records show that the Veteran complained of 
left knee pain, swelling and weakness on numerous occasions 
during military service, indicating that there may have been an 
increase in severity of his pre-existing left knee disorder.  
Accordingly, the Board finds that a VA examination and opinion is 
necessary in order to decide the Veteran's claim.

Regarding the Veteran's right knee disorder, the evidence of 
record shows that the Veteran has a current diagnosis of 
degenerative joint disease.  A March 2008 private treatment 
record also shows a diagnosis of medial meniscus tear of the 
right knee, chondromalacia of the medial femoral condyle and 
patellae, status post arthroscopic surgery in June 2007 with 
partial meniscectomy and chondroplasty.  The Veteran's service 
treatment records show that he complained of and received 
treatment for right knee pain, redness and swelling in March 1974 
and November 1976.  The Veteran also contends that he has had 
problems with his right knee since military service, indicating 
that the Veteran's current right knee disorder may be related to 
active military service.  Thus, a VA examination and opinion of 
the Veteran's right knee disorder is necessary to fairly decide 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination and opinion to determine the 
etiology of the Veteran's bilateral knee 
disorder.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion with respect to the 
following questions:

a.	Whether there is evidence that the 
Veteran's pre-existing left knee 
disorder increased in disability 
during military service.  

b.	If the answer to question (a) is yes, 
then whether the increase in 
disability was due to the natural 
progression of the disease. 

c.	With respect to the right knee, 
whether it is at least as likely as 
not (i.e., a fifty percent or greater 
probability) that the Veteran's 
current right knee disorder is related 
to active military service.

d.	If the answer to question (c) is no, 
then provide an opinion on whether the 
Veteran's right knee disorder is at 
least as likely as not (i.e., a fifty 
percent or greater probability) caused 
by or aggravated by the Veteran's left 
knee disorder.  

The examiner is asked to provide a clear 
rationale and explanation to all 
conclusions reached based on medical 
principles and the medical evidence of 
record.  

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for a 
bilateral knee disorder, based on a review 
of the entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran with a 
supplemental statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


